DETAILED ACTION
This is a first action on the merits.  Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pawl fixed on the bicycle bracket, and the pawl controlled and adjusted (claim 1); the pawl fixed on the bicycle bracket, and the pawl engaging the ratchet (claim 1); a main chain wheel is arranged beside the planetary carrier (claim 1); the pin coupling A is on the planetary carrier (claim 1); the gear ring and the planetary carrier are respectively arranged on two sides of the sun gear (claim 3); when the pawl and the ratchet are detached, the gear ring rotates following the main chain wheel, and there is no intervention of the planetary transmission, thereby the power is directly transmitted to the freehub by the main chain wheel through one-way bearing to drive the bicycle move forward (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both a steel wire and a shaft (fig. 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
The pawl 9 fixed on the bicycle bracket 1 and the pawl 9 also controlled and adjusted is contradictory and unclear (para. 8, 22, and 31).  The pawl 9 cannot be both fixed to a stationary member such as a bicycle bracket 1 and adjusted in the transmission.  If the pawl is fixed to the bicycle bracket 1, then it would be completely stationary relative to the bracket and could not rotate and engage/disengage with ratchet 8.  That is, if the pawl were fixed to the bracket 1, it would not function.  It is unclear if applicant intended to recite that the pawl is mounted to the bracket.  Further, fig. 2 shows pawl 9 connected to the steel wire 13, not the bracket 1.  Further, fig. 1 shows the bicycle rear shaft 16 separated from the bicycle bracket 1.  It is unclear how the pawl 9 engaging with the planetary transmission (which is fixed to the freehub 18 on the bicycle rear shaft 16) can also be fixed to the bicycle bracket 1 shown in fig. 1. 
It is unclear what the pin couplings A and B are in the application.  Fig. 3. appears to show pin coupling A as a plate or ring, and pin coupling B as a ring shape on the outer diameter of main chain wheel 12.  The specification discloses that the pin half-coupling A 10 on the planetary carrier 5 and the pin half-coupling B 11 on the main chain wheel are engaged, thereby the main chain wheel 12 can effectively power planetary transmission 17 (para. 22).  The specification further discloses that the main chain wheel 12 drives the planetary carrier 5 of the planetary transmission 17 to rotate by pin coupling (para. 27), and the main chain wheel 12 and the planetary carrier 5 are connected through the pin coupling to transmit the power of the main chain wheel 12 (para. 32).  However, the disclosure does not disclose what the pin couplings are, nor how they engage.  Additionally, the specification discloses that pin half-coupling A 10 is provided axially outward of the planetary carrier 5 (para. 22 and 32), and that the pin coupling A 10 is on the planetary carrier 5 (para. 22).  However, neither of these concepts is shown and the connection between the carrier and the pin coupling A is unclear.
It is unclear what the engagement point of the pin couplings A and B comprises in the application.  The specification discloses that the pin half-coupling A 10 on the planetary carrier 5 and the pin half-coupling B 11 on the main chain wheel are engaged, thereby the main chain wheel 12 can effectively power planetary transmission 17 (para. 22).  The specification further discloses that the main chain wheel 12 drives the planetary carrier 5 of the planetary transmission 17 to rotate by pin coupling (para. 27), and the main chain wheel 12 and the planetary carrier 5 are connected through the pin coupling to transmit the power of the main chain wheel 12 (para. 32).  However, the disclosure does not disclose what the engagement of the pin couplings comprises (e.g., a frictional connection, a connection using pins, a fixed connection, etc.).  
Appropriate correction is required.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:    
in claim 1, line 3, the limitation “medial axis chain wheel group” should be corrected to --the medial axis chain wheel group--;
in claim 1, line 4, the limitation “bicycle rear shaft” should be corrected to --a bicycle rear shaft--;
in claim 1, line 9, the limitation “bicycle handle” should be corrected to --a bicycle handle--;
in claim 1, line 11, the limitation “pin coupling A” should be corrected to --a pin coupling A--;
in claim 1, line 13, the limitation “one-way bearing” should be corrected to --a one-way bearing--;
in claim 1, line 14, the limitation “pin coupling B” should be corrected to --a pin coupling B--;
in claim 4, line 6, the limitation “drive the bicycle move forward” should be corrected to --drive the bicycle to move forward--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 1, the limitation “A stage-variation variable speeds transmission bicycle” renders the claim indefinite because it is not in proper idiomatic English, and it is unclear what is being recited.  It is unclear if applicant intended to recite --a variable speed transmission bicycle--, or --a multi-stage transmission bicycle--, or --a two-stage variable speed bicycle--, etc.
 Regarding claim 1, line 4, the limitation “also comprising a freehub (18) arranged on bicycle rear shaft” renders the claim indefinite because it is unclear which of the previously recited elements additionally comprises a freehub.  As best understood, the bicycle comprises the freehub.
Regarding claim 1, lines 4-8, the limitation “the freehub (18) is fixed with a sun gear (4)…a ratchet (8) is provided radially outward of the gear ring (7), the ratchet (8) is provided with a pawl (9), and the pawl (9) is fixed on the bicycle bracket (1)” renders the claim indefinite because it appears to be inaccurate according to the figures of the disclosure.  Fig. 1 shows the bicycle rear shaft 16 separated from the bicycle bracket 1.  It is unclear how the pawl 9 engaging with the planetary transmission (which is fixed to the freehub 18 on the bicycle rear shaft 16) can also be fixed to the bicycle bracket 1. 
Regarding claim 1, lines 8-9, the limitation “the pawl (9) is fixed on the bicycle bracket (1), the pawl (9) is controlled and adjusted” renders the claim indefinite because the limitation contradicts itself.  The pawl 9 cannot be both fixed to a stationary member such as a bicycle bracket 1 and adjusted in the transmission.  Further, if the pawl if fixed to the bicycle bracket 1 it is completely stationary relative to the bracket, and it could not rotate and engage/disengaged with ratchet 8.  That is, if the pawl were fixed to the bracket 1, it would not function.  It is unclear if applicant intended to recite --the pawl (9) is mounted on the fixed bicycle bracket (1), the pawl (9) is controlled and adjusted--.
Regarding claim 1, lines 9-10, the limitation “the pawl (9) is controlled and adjusted by connecting with a derailleur beside bicycle handle by a steel wire rope” renders the claim indefinite because it is unclear whether the connection between the pawl and derailleur is “beside bicycle handle”, or the deraillear is “beside bicycle handle”.
Regarding claim 1, line 9, the limitation “derailleur” renders the claim indefinite since the term “derailleur” appears to be used by the claim to mean a shift lever, while the accepted meaning of “derailleur” is a variable-ratio bicycle gearing system consisting of a chain, multiple sprockets of different sizes, and a mechanism to move the chain from one sprocket to another.  The term is indefinite because the specification does not clearly redefine the term.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Regarding claim 1, line 11, the limitation “pin coupling A” renders the claim indefinite since the term “pin coupling” appears to be used by the claim to mean a plate or ring, while the accepted meaning of “pin” is an elongated piece of material and therefore the accepted meaning of a “pin coupling” is a coupling using a pin.  The term is indefinite because the specification does not clearly redefine the term.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Regarding claim 1, line 12, the limitation “a main chain wheel (12) is side-by-side arranged beside the planetary carrier (5)” renders the claim indefinite because it appears to be inaccurate according to the figures of the disclosure.  Fig. 3 shows main chain wheel 12 is on the other side of pin coupling 10 from the planetary transmission 17.  The main chain wheel 12 cannot by beside the carrier 5 with pin coupling 10 between the elements.  It is also noted that “side-by-side arranged beside” is not proper idiomatic English.
Regarding claim 1, line 14, the limitation “pin coupling B” renders the claim indefinite since the term “pin coupling” appears to be used by the claim to mean a ring or extension on a shaft, while the accepted meaning of “pin” is an elongated piece of material and therefore the accepted meaning of a “pin coupling” is a coupling using a pin.  The term is indefinite because the specification does not clearly redefine the term.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Regarding claim 1, lines 14-15, the limitation “the pin coupling A (10) on the planetary carrier (5) and the pin coupling B (11) on the main chain wheel (12) are engaged” renders the claim indefinite because it is unclear what the pin couplings individually comprise in the application and it is unclear what the engagement of the pin couplings comprises, and therefore the scope of the claim is unclear.
Regarding claim 1, line 16, the limitation “planetary transmission” renders the claim indefinite because it lacks antecedent basis, and it appears to be a double inclusion of the sun gear, carrier, planet gears, and ring gear previously recited.
Regarding claim 2, line 2, the limitation “three planetary gears” renders the claim indefinite because it appears to be a double inclusion of the planetary gears previously recited in claim 1 (line 6).
Regarding claim 3, lines 2-3, the limitation “the gear ring (7) and the planetary carrier (5) are respectively arranged on two sides of the sun gear” renders the claim indefinite because it appear to be inaccurate according to the disclosure.  The disclosure discloses that the carrier and ring gear are both radially outside of the sun gear (fig. 2).  The disclosure does not disclose the carrier and ring gear on different sides of the sun gear.
Regarding claim 4, lines 3-4, the limitation “when the pawl (9) and the ratchet (8) are detached, the gear ring (7) rotates following the main chain wheel” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The specification discloses when the pawl 9 and the ratchet 8 are detached, the planetary transmission 17 rotates following the main chain wheel 12, the gear ring 7 is unrestrained and the planetary transmission 17 is idled, thereby the power directly drives the freehub 18 to drive the bicycle by the main chain wheel 12 through one-way bearing 19 (para. 11).  However, the disclosure does not disclose that the rotation of the main chain wheel causes rotation of the ring gear.  In fact, when the planetary gear transmission is idled, there is no torque transmission through the gear set such that the main chain wheel could cause rotation of the ring gear.
Regarding claim 5, line 5, the limitation “through pin coupling” renders the claim indefinite because it is unclear which pin coupling is being referenced.
Regarding claim 5, line 7, the limitation “two-stage transmission system of the bicycle” renders the claim indefinite because it appears to be a double inclusion of the transmission previously recited in claim 1.
Regarding claim 6, lines 2-3, the limitation “a derailleur (14) beside bicycle handle by a steel wire rope” renders the claim indefinite because the derailleur, bicycle handle, and steel wire rope are double inclusions of the same elements previously recited in claim 1.
Regarding claim 7, the limitation “an one-way bearing (19) is provided inside the main chain wheel” renders the claim indefinite because the bearing is a double inclusion of the bearing previously recited in claim 1.
Claims 2-7 are also rejected as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, the limitation “the pawl (9) is controlled and adjusted by connecting with a derailleur (14) beside bicycle handle by a steel wire rope” does not further limit claim 1, since claim 1 recites “the pawl (9) is controlled and adjusted by connecting with a derailleur beside a bicycle handle by a steel wire rope”.  Claim 6 is therefore improperly dependent on claim 1.
Regarding claim 7, the limitation “an one-way bearing (19) is provided inside the main chain wheel” does not further limit claim 1, since claim 1 recites “one-way bearing (19) is provided inside the main chain wheel (12)”.  Claim 7 is therefore improperly dependent on claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hillyer, U.S. Patent 3,803,947; Okochi, U.S. Patent 3,803,947; and Maeno et al., U.S. Patent 8,684,122 – each discloses a bicycle hub transmission with a one-way clutch between the ring gear and the hub shell.
Smurthwaite, Jr., U.S. Patent 7,520,519 – discloses a wheel chair transmission with a pawl for engaging a ring gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619